DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/14/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with attorney Bennett C. David on 6/1/2021. 
The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, line 12, delete “said” before “tip”, insert --a--; in line 13, delete “m” before “operation”, insert --in--; in line 13, after “away”, insert --causing a pulling effect--.
In claim 2, line 3, after “of”, insert --exterior sidewalls of--; in line 3, delete “exterior”, insert --portion--; in line 4, delete “sidewalls”; in line 4, before “at”, insert --the--.
In claim 5, line 2, before “caulking”, insert --the--.
Allowable Subject Matter
Claims 1-20 are allowed.
The closest prior art to the claimed invention is Long (US 5,154,327).
 Regarding claims 1, 6 and 15, Long discloses an apparatus for capping a nozzle of a caulking tube retained in a caulking gun (fig.1-4), the apparatus comprising: a housing portion affixed to a caulking gun (see portion of 19C), a cap portion (16), and a flexible cord (19, col 4, ll.55-58); and a distal end of said flexible cord affixed to a closed end of said cap portion (see fig.1). In combination with other claimed limitations, Long and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to said housing portion having a housing front vertical wall and a housing rear vertical wall; b. said housing front vertical wall having a front vertical wall opening that leads into a housing interior chamber which contains a retraction mechanism that is affixed to a proximal end of said flexible cord; c. said cap portion having an opening leading to an interior chamber that is surrounded by a circumferential vertical wall with said closed end opposite to the opening; d. said interior chamber of said cap sized to receive said tip of said nozzle; e. wherein, in operation, the cap is pulled away from the retraction mechanism and placed over the tip of the nozzle, the pulling effect causing the retraction mechanism to be forced into tension, and when the cap is removed from the tip of the nozzle, the retraction mechanism causes the flexible cord to be pulled back into the housing so that the cap retracts to adjacent to the exterior of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754